F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                    UNITED STATES COURT OF APPEALS
                                                                         NOV 13 2000
                             FOR THE TENTH CIRCUIT
                                                                    PATRICK FISHER
                                                                             Clerk

    ARTHUR R. MORALES,

               Plaintiff-Appellant,

    v.                                                 No. 00-2029
                                                (D.C. No. CIV-97-350-LH)
    LOCKHEED MARTIN                                     (D. N.M.)
    CORPORATION, BOBBIE V.
    WILLIAMS, ANTHONY L.
    THORNTON, CHARLES E. EMERY,
    C. PAUL ROBINSON and
    EDWARD D. GRAHAM,

               Defendants,

         and

    SANDIA CORPORATION and
    SANDIA NATIONAL
    LABORATORIES,

               Defendants-Appellees.


                             ORDER AND JUDGMENT         *




Before BALDOCK , KELLY , and HENRY , Circuit Judges.




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.

      After a trial to the court, the district court determined that appellant Arthur

Morales failed to prove pretext in his 42 U.S.C. § 1981 suit against his employer

for allegedly retaliatory adverse employment actions. Mr. Morales appeals that

judgment and also argues that the district court was biased in this case and that he

should now be granted a jury trial.

      We have examined the pleadings, the briefs of the parties, and the record

on appeal. We find no basis upon which to disturb the oral findings of the district

court and the judgment in this case, nor do we find evidence of judicial bias.

Further, the district court acted well within its discretion in denying Mr. Morales’

untimely request for a jury trial.

      The judgment of the United States District Court for the District of

New Mexico is AFFIRMED. The mandate shall issue forthwith.

                                                     Entered for the Court



                                                     Paul J. Kelly, Jr.
                                                     Circuit Judge



                                         -2-